Title: To James Madison from Thomas Jefferson, 19 July 1801
From: Jefferson, Thomas
To: Madison, James


Th: J. to mr. Madison.
July 19. 1801.
With respect to the prosecutions against Thomas & others for a misdemeanor at Common law we ought to presume the judges will do right, and to give them an opportunity of doing so. The Executive ought not to sit in previous judgment on every case & to say whether it shall or shall not go before the judges. I think therefore this case ought to go on to trial, without interference of the Executive till the judges shall actually have done wrong.
But the prosecution against Duane being under the Sedition law, on which the judges have given repeated decisions, we know we shall have to control them ultimately, & therefore may as well do it at once, to save to all parties the expence & trouble of trial. This prosecution may therefore be absolutely withdrawn.
 

   
   RC (DLC); FC (DLC: Jefferson Papers).



   
   Daniel and Joseph Thomas, along with Duane and George Piper, were indicted in April 1800 for obtaining and publishing dispatches of the British foreign minister (Philadelphia Aurora, 15 Apr. 1800; Smith, Freedom’s Fetters, p. 301).


